In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-19-00397-CV
                                    ________________________


                              IN THE INTEREST OF C.J.S., A CHILD


                              On Appeal from the 237th District Court
                                      Lubbock County, Texas
                   Trial Court No. 2017-525,645; Honorable Les Hatch, Presiding


                                           December 31, 2019

                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Pending before this court is a motion to dismiss this appeal filed by Appellant,

Cristina Simons. Without passing on the merits of the appeal, Appellant’s motion is

granted1 and the appeal is dismissed. TEX. R. APP. P. 42.1(a)(1). As the motion does not

indicate an agreement of the parties regarding the allocation of costs, all costs on appeal

shall be taxed against Appellant.            Id. at 42.1(d).      Having dismissed this appeal at


          1 We invoke Appellate Rule 2 to suspend the operation of Appellate Rule 10.1(a)(5), as the motion’s

certificate of conference does not demonstrate that Appellant conferred or made a reasonable attempt to
confer with all other parties about the merits of the motion and whether those parties opposed it. TEX. R.
APP. P. 2, 10.1(a)(5).
Appellant’s request, no motion for rehearing will be entertained and our mandate will issue

forthwith.




                                                 Per Curiam




                                            2